                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                             DOCKET NO. 3:20-cr-00105-FDW-DCK
    UNITED STATES OF AMERICA,                          )
                                                       )
    vs.                                                )
                                                       )
    DAKOTA REESE DAVIS,                                )                          ORDER
                                                       )
           Defendant.                                  )
                                                       )

          THIS MATTER is before the Court on Defendant’s Appeal of Magistrate’s Order (Doc.

No. 27).

          The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have fourteen (14) days from the date of this Order to file its response with the

Court.1

          IT IS SO ORDERED.


                                              Signed: May 6, 2020




1
 The Court notes that in ECF, the Government was given seven days to respond. (Doc. No. 27). In light of
Defendant’s claims, the Court believes this time period is insufficient for the Government to adequately respond.
                                                       1



          Case 3:20-cr-00105-FDW-DCK Document 28 Filed 05/06/20 Page 1 of 1
